Title: To Thomas Jefferson from Nathaniel Cutting, [12 October 1789]
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Gosport, Monday 2 P.M.

I find that Mr. Wheatcroft, pursuant to the orders he received from Messrs. Le Mesurier & Cie. has put your four packages at the Custom House, after the usual forms; so that the treasury order has been of no service with respect to them. The whole have been unpack’d, but as Mr. Wheatcroft personally attended till they were again repack’d, I am confident they will be found safe and in as good order as before.—The Custom-House at Portsmouth have surely not received the order from the Treasury, or these goods would not  have been subjected to a certain expence, and have caused unnecessary trouble.
Mr. Wheatcroft will accompany them to Cowes, and will have the honor to deliver you this and acquaint you with the minutiae of his transactions with Custom House at Portsmouth respecting your wine.—I have the honor to be, with the greatest respect, Sir, Your most obedt. very humble Servt.,

Nat. Cutting

